DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/088,057 and the preliminary amendments filled on 09/24/2018.
Claims 1-20 are presented for examination.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
a)	Regarding claim 1, the phrase “The received trigger signal” on line 2 should apparently be “[[The]]the received trigger signal”. Appropriate correction is required. 
b)	Regarding claim 9, the phrase “opening/closing” should apparently be “opening or closing” or “opening and closing”. Appropriate correction is required.

Specification Objections
The specification is objected to because of the following informalities: 
a.	Specification, filed on 09/24/2018, in page 7, cites “module type robot 200” and “device module 200”, wherein the same reference is used for both robot and device module, which cause an ambiguity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit” in claim 1,  “control unit” in claims 1-3, 5-7, 9-14, “communication unit” in claims 7-8,   “other device modules” in claim 16, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 7-8, claim elements “communication unit” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for communication unit and to clearly link the structure, material or acts to the function. In particular, the specification, filed on 09/24/2018, states in Pages 8-9, “the wireless communication unit 110 of the elements may include one or more modules which enable wireless communication between the main body 100 and the device module, between the main body 100 and another main body 100, or between the main body 100 and an external server. Also, the wireless communication unit 110 may include one or more modules which connect the main body 100 to one or more networks”. However, there is no particular structure for modules/units to perform the corresponding steps” in claim 7-8.
Therefore, the claims 7-8 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding Claim 16, the element “other device modules” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for communication unit and to clearly link the 
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of its dependency on the rejected claims. 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure devoid to provide adequate structure for “communication unit” as cited in . Specification, filed on 09/24/2018, in Pages 8-9 discloses “the wireless communication unit 110 of the elements may include one or more modules” without any particulars for the module. The specification also devoid to cite which particular module is referred by “other device modules”.
Therefore, the claims 7-8 and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 9-11 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on the rejected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation the specific function" on line 13. There is insufficient antecedent basis for this limitation in the claim. The phrase "specific functions” is not recited and/or defined in the previous lines of the claim. 

Claim 12 recites “the device module as cited in claim 1 is a camera module”, and claim 13 recites “the device module in claim 1 is a projector module”, which renders a conflict of interest of the claimed invention.  In order to overcome the rejection, either claim 12 or claim 13 would require to be canceled.
Claims 2-20 are also rejected by the virtue of their dependency on rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“predetermined distance” in Claims 1, “predetermined time” in claim 7, “predetermined level” in claims 9-10,  “predetermined period” in claim 12, renders written description issue because the particulars for these limitations are not being specifically described within the specification.  A review of the specification, filed on 09/24/2018, simply cites “predetermined” without any definite limit. Therefore, claims1, 7 and 9-10 do not satisfy the written description requirement.
Claims 2-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency on the rejected base claim.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-14, 16-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al. (US 2017/0203446) (hereinafter Dooley) in view of Djugash (US 2014/0279733, this reference is from IDS filed on 01/01/2021).

Claim 1. Dooley teaches a home robot (See Fig. 1A and/or Fig. 6, Para [0060], “an autonomous mobile robot 100”), comprising:
a main body (See Fig. 1A, “bottom portion of 110” construed as main body as claimed);
See Fig. 1A, Para. [0060], “camera 108” construed as claimed device module) configured to perform specific functions (See Para. [0062], “the camera 108 is operated to capture imagery”); 
a device module coupling unit on the main body (See Fig. 1A, Para. [0060], “member 106” construed as device module coupling unit as claimed) and configured to couple to device module (See Fig. 1A, “member 106 coupled between camera 108, i.e., claimed device module and the bottom portion of 110, i.e., claimed main body”);
an input unit configured to receive a user input (See Para. [0028], [0084] “user’s command to the robot” and see Para.[0067]- [0068], “the user terminal 304 is part of the monitoring system including the robot 100, and “The user terminal 304 includes one or more user input devices operable by the user to interact”,  and/or see Para. [0132], “The user input system 633 is operable by the user to cause the controller 112 to initiate one or more operations of the robot 100”, and/or see Para. [0160], “the robot 100 receives user guidance”);
an output unit configured to output (See Para. [0069], “The user terminal 304 further includes one or more user output devices to present information to the user visually through a display”, and/or see Para. [0132], “The user output systems 634 includes, for example, an audio transducer, or other appropriate system to provide audible indications to a user of a status of the robot 100”) and 
a sensing unit configured to sense a user (See Para. [0160], discloses “sensor system 502 including proximity sensors 606a to detect a location of the user”, and see Para. [0160], “robot 100 tracks the movement of the user using sensors of the sensor system 502, e.g., using the proximity sensors 606a to detect a location of the user, using the acoustic sensor 608 to detect footsteps or other noise generated by the user as the user moves through the enclosure space 10, etc.”, which constitutes the claimed feature); and
a control unit (See Fig. 1A, “controller 112”) configured to:
 	receive a trigger signal (See Para. [0104]-[0105], discloses “controller 112 received signal from sensors” and/or see Para. [0128], “The controller 112 initiates operations of the robot 100 in response to signals from, for example, the sensor system 502 or wireless command signals transmitted to the controller 112 through the wireless communication system 506 from a remote or local user terminal”);
activate the device module (See Abstract and/or Claim 1, “a controller configured to adjust a height of the variable height member and operate the camera to capture digital imagery of the home at the first of the locations.”) or the output unit according to the received trigger signal to perform of the specific functions (see Para. [0107], “The controller 112, in response to a signal from the cliff sensors, navigates the robot 100 away from such detected obstacles”, and/or see Para. [0132], “The robot 100 further includes a user output system 634 to provide indications to the user. The user output systems 634 includes, for example, a display, an audio transducer, an indicator light, or other appropriate system to provide visual or audible indications to a user of a status of the robot 100”. The examiner notes that the prior art teaches the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley to deploy the feature in order to operate robot more efficiently in a closure area and avoid collision with surrounding interference)
wherein the received trigger signal is a user proximity signal, a user voice signal, a user movement signal, a specific time sensing signal, or an environment change sensing signal (See at least Para. [0104]-[0107], [0113], discloses “the controller 112 received signal from the sensors regarding obstacle, bump, floor drop-offs, cliffs, stair, temperature, barometric pressure, air quality of enclosure space, etc.”, and/or see Para. [0160], “robot 100 using the proximity sensors 606a to detect a location of the user, using the acoustic sensor 608 to detect footsteps or other noise generated by the user as the user moves through the enclosure space 10, etc.”. Examiner note that based on the phrase “or” in the claimed language, it would be required cites prior art for only one limitation. Therefore, the examiner doesn’t cite prior art all the limitations in this last paragraph of the claim 1. In order to consider all the limitations, the applicant is suggested to delete the phrase “or” on line 16 of amended claim 1).
Dooley teaches an output unit configured to output (See Para. [0069], “The user terminal 304 further includes one or more user output devices to present information to the user visually through a display”, and/or see Para. [0132], “The user output systems 634 includes, for example, an audio transducer, or other appropriate system to provide audible indications to a user of a status of the robot 100”), wherein the out is in a form of audio. Nevertheless, he does not explicitly spell out, wherein the output is a voice.
However, in the same field of endeavor (Robotic device), Djugash (US 2014/0279733, this reference is from IDS filed on 01/01/2021) teaches, wherein an output unit configured to output voice (See Para. [0042], [0047], [0073], Fig. 2A-2B, and/or Fig. 6“the robotic device outputting speech 208/258/610”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley with the teaching of Djugash to incorporate the feature in order to provide a personal assistance with speech output in daily activities for user convenient.

Claim 2. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 1, wherein
the received trigger signal is the user proximity signal (See Dooley,  Para. [0160], “robot 100 using the proximity sensors 606a to detect a location of the user, using the acoustic sensor 608 to detect footsteps or other noise generated by the user as the user moves through the enclosure space 10, etc.”, which constitutes the claimed feature ); and
the control unit is further configured to raise the device module from the device module coupling unit (See Dooley, Para. [0007], “adjusting the height of the camera by adjusting extending the variable height member.”, and/or Para. [0060], [0063]-[0064], Fig. 1A, and/or Abstract, “the controller 112 is capable of adjusting a height of the camera”) when the user proximity signal indicates that the user is located within a predetermined distance of the home robot (See Dooley, Para. [0025], “determining that the user-selected location is above at least the portion of the floor surface in the home includes determining that a distance between the camera on the robot and the user-selected location is above a predefined threshold distance”, and/or see Para. [0086], “determines whether a distance between the camera 108 and the user-selected location is above or below a threshold distance from the camera 108 and issues a command to the robot 100 based on the determination. In some examples, if the user-selected location is on the floor surface 20 and is below the threshold distance, the robot 100 performs a translation operation in which the robot 100 moves toward the user-selected location”.  The examiner notes that the prior art, Dooley teaches the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley to deploy the feature in order to operate robot more efficiently in a closure area and avoid collision with surrounding interference).


Claim 3. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 2, wherein the control unit is further configured to control the output unit to output a predetermined voice message (See Djugash, at least Para. [0042], [0047], [0049], [0073], [0080], [0103], “the robotic device may direct a predetermined output speech”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley with the teaching of Djugash to incorporate the feature in order to provide a personal assistance with speech output in daily activities for user convenient.

Claim 4. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 2, wherein the device module is further configured to control a light emitting diode (LED) to emit light when the device module is raised by at least a certain distance from the device module coupling unit (See Dooley, Para. [0104], “rotating IR emitter”, and in Para.  [0108], discloses “a visible light camera”, and see Para. [0164], “the camera setting includes an aperture setting, a shutter speed, and an exposure index for the camera 108 to improve quality of the imagery captured at waypoints in the zone. To increase the lighting for the imagery captured by the camera 108, the aperture setting for the particular zone is larger, the shutter speed is faster, and the exposure index is higher at the waypoints”, and in Para. [0175], discloses “the selected heights at the selected waypoints L are automatically selected such that the camera 108 is able to capture imagery of the household objects. In some cases, multiple selected heights are automatically selected for each selected waypoint L, e.g., such that the camera 108 at each waypoint L captures imagery of objects at different heights”) . The examiner notes that the prior art Dooley teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing 

Claim 5. (Currently amended) The home robot of claim 4, wherein the control unit is further configured to control the device module to rotate such that the LED faces the user (See Dooley, Para. [0104], “rotating IR emitter”, and see Para. [0019], [0101], [0175], [0201]),  that discloses the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley to deploy the feature in order to focus light on an object and/or user for better capture imagery of way point of the robot from different height).

Claim 6. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 1, wherein
the received trigger signal is the specific time sensing signa (See Dooley, Para. [0204], “The robot 100 initiates the autonomous patrol operation 906a at one or more times throughout a day, a week, a month, etc. The schedule includes, for example, an initiation time, a duration, and/or an end time for the autonomous patrol operation 906a”, which constitutes the claimed feature); and
the control unit is further configured to activate a voice recognition operation by using the input unit and the output unit and to control the output unit to output a predetermined voice message mapped to a specific time indicated by the specific time sensing signal (See Djugash, at least Fig. 2A-2B, and/or  Fig. 6).

Claim 7. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 6, further comprising a communication unit configured to transmit and receive data (See Dooley, at least Para. [0015], [0144]), wherein the control unit is further configured to convert the predetermined voice message into a message for a mobile device when a voice command is not received within a predetermined time after the predetermined voice message is output and to control the communication unit to transmit the converted message to mobile device (See Dooley, Para. [0273], and Djugash, at least Para. [0030], [0041], [0049], Fig. 2A-2B, Fig. 6, discloses general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley to deploy the feature in order to operate robot actively and automatically to provide a various personal assistance).

Claim 8. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 1, further comprising a communication unit configured to transmit and receive data (See Dooley, at least Para. [0013], [0015], [0144]) wherein:
the received trigger signal is the environment change sensing signal (See Dooley, Para. [0103]-[0105], discloses “controller receives signal [constitutes trigger signal] from sensors about obstacles in enclosure space [construed as environment)”);
the device module includes a dust sensor that senses dust concentration (See Dooley, Para. [0131], “a sensor of the sensor system 502 detects an amount of debris ingested into a removable debris bin 628 for the robot 100. Furthermore, Para [0131], discloses “The service operation system 624 further includes a debris sensor 631 to detect a rate of debris ingestion”, same as claimed); and
the device module transmits sensed dust concentration information to the wireless communication unit in response to the environment change sensing signal (See Dooley, Para. [0130]-[0131], [0243], and Para. [0029], discloses the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley to deploy the feature in order to report the status of the dust bin).

Claim 9. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 8, wherein the control unit is further configured to control the communication unit to communicate with a window opening/closing device to close a window (See Dooley, at least Para. [0130]-[0131], [0175], [0243], discloses the general conditions of the claimed invention including window open and close).
Dooley teaches in Para. [0131], “sensor system to  detect an amount of debris ingested into a removable debris bin 628 for the robot 100, and service operation system 624 includes a debris sensor 631 to detect a rate of debris ingestion”.
Nevertheless, the teaching of Dooley as modified by the teaching of Djugash does not explicitly spell out close a window when the sensed dust concentration is equal to or higher than a predetermined level. However, it would have been obvious to one of 

Claim 12. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 1, wherein:
the device module is a camera module (See Dooley, Fig. 2A-2B, camera 108, which is construed as device module);
the received trigger signal is the user movement signal (See Dooley, Para. Para. [0104], “the controller 112 received signal from proximity sensors 606a and used that signal to determine an obstacle close to the robot 100”, and see Para. [0160], “sensors detect footsteps as the user moves through the enclosure space 10”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley to deploy the feature in order to monitor and/or patrol home for any presences of  intruder); and
the control unit is further configured to control the camera module to rotate by 360 degrees at a predetermined period to control the camera module to photograph inside a home in which the home robot is located when the user movement signal indicates that the user is no longer in the home (See Dooley, Para. [0016], [0165], [0268], and see Claims 11-12, “operating the camera to capture digital imagery spanning up to 360 degree”, and see Para. [0160], “detect whether any footsteps of the user”, which constitutes the claimed invention) and to store photographed information (See Dooley, Para. [0029]).

Claim 13. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 1, wherein
the device module is a projector module (See Dooley, Para. [0010], “the robot present an interactive representation of the home on a display based on the digital imagery”, and/or “Djugash, Para. [0060], discloses general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley to integrate a projector/display on the robot in order to project surround imaging on the display for real time view/watch);
the trigger signal is the user voice signal (See Djugash, at least Para. [0043], [0049], [0054]-[0055]); and
the control unit is further configured to detect a projection region near the user and to control the projector module to rotate such that it faces the detected projection region based on a variation of magnetism when the user voice signal is a projection request (See Dooley, at least Para. [0076]-[0077], [0083], and Djugash, Para. [0035], [0059]-[0060], [0065], [0075], discloses general condition of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley to incorporate the claimed feature in to better focus).

Claim 14. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 13, wherein
See Dooley, Para. Para. [0104], “the controller 112 received signal from proximity sensors 606a and used that signal to determine an obstacle close to the robot 100”, and see Para. [0160], “sensors detect footsteps as the user moves through the enclosure space 10”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley to deploy the feature in order to monitor and/or patrol home for any presences of  intruder); and
the control unit is further configured to simultaneously track the user (See Dooley, Para. [0160], “robot 100 tracks the movement of the user while the user moves through the enclosure space 10”) and control the projector module to rotate when the user movement signal indicates user movement while the projector module is performing projection (See [0016]-[0017], [0075], [0087], [0132], discloses the general conditions of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley to incorporate the feature in order to further improvement for monitor and/or patrol home).

Claim 16. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 1, wherein the device module is replaceable with other device modules configured to perform different specific functions (See Dooley, Para. [0101], discloses “the drive system 500 includes other controllable mechanisms to adjust a pose of the camera 108 relative to the chassis 102 of the robot 100”, and Djugash discloses in Para. [0060], [0075], “a projector”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley in view of the teaching of Djugash to replace the camera with a projector to project an output images/video).

Claim 17. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 1, further comprising a memory storing application programs for performing the specific functions (See Dooley, Dooley Para. [0094], discloses “the robot 100 includes a memory 51”, and see Para, [0128], “the memory 512 that stores routines executable by the controller 112 to cause the robot 100 to perform operations within the enclosure space 10”, and/or see Para. [0276], discloses “storage device, stores program and instructions, executed by a processor”).

Claim 19. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 1, wherein the output unit includes at least a display unit and an audio unit (See Dooley, Para. [0132], “The robot 100 further includes a user output system 634 to provide indications to the user. The user output systems 634 includes, for example, a display, an audio transducer, an indicator light, or other appropriate system to provide visual or audible indications to a user of a status of the robot 100”. Additionally, see Djugash, Para. [0059], [0091], discloses “display screen of a robot for outputting data”, and the robotic device/platform 1004 may output a second output data via a communications mechanism 1022 to remind, encourage or motivate the child 1006 to perform certain homework or tasks. The communications mechanism 1022 may be speech generated via a speaker of the communications unit 104 intended to encourage the child 1006 to perform the required homework or tasks”).

Claim 20. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 1, further comprising a communication unit configured to perform wireless communication (See Dooley, at least Para. [0010], [0020]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al. (US 2017/0203446) (hereinafter Dooley) in view of Djugash (US 2014/0279733, this reference is from IDS filed on 01/01/2021) and further in view of Shen Guoyu (CN108270249, attached English translate of CN108270249 is used for claim mapping) (hereinafter Shen).

Claim 15. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 1, wherein the device module coupling unit includes a charging module (See Dooley, Para. [0102], discloses “Electrical systems of the robot 100 receive power from the power system 510, wherein the power system includes a battery received charged from the docket station”). Nevertheless, the teaching of Dooley as modified by the teaching of Djugash does not explicitly spell out wherein the charging module is a “wireless charging module”. 
See Para. [0002], [0017], discloses “a robot with wireless charging device”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley in view of the teaching of Djugash and with the teaching of Shen to incorporate the feature in order to provide robot a wireless charging feature for continuing charging battery and continuing operation without any power interruption.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al. (US 2017/0203446) (hereinafter Dooley) in view of Djugash (US 2014/0279733, this reference is from IDS filed on 01/01/2021) and further in view of Chi Wanlong (CN204180188, this reference is from IDS filed on 09/24/2018) (hereinafter Chi).

Claim 18. The teaching of Dooley as modified by the teaching of Djugash teaches the home robot of claim 2, wherein the device module and device module coupling unit to facilitate raising the device module (See Dooley Fig. 4D), but nevertheless, the teaching of Dooley as modified by the teaching of Djugash does not explicitly spell out, wherein the device module and device module coupling unit have magnetic properties.
However, Chi teaches, wherein the device module and device module coupling unit have magnetic properties (See Fig. Fig. 1, and at least Abstract, discloses “a magnetic suspension type wireless video monitor comprising a suspension device and a base, and the base is suspended by the magnetic levitation module).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Dooley in view of the teaching of Djugash and with the teaching of Chi to incorporate the feature in order to make the robot the structure is simple and convenient to use. 

Claim Objections (having allowable subject matter)
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 1112(b), 35 U.S.C. 112 (a),  and claims objections, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the closest prior arts, Dooley et al. (US 2017/0203446), Djugash (US 2014/0279733) and Chi Wanlong (CN204180188) fails to suggest, disclose or teach individually or in combination to render obvious limitations of “the control unit is further configured to: output the dust concentration information via a voice message when the sensed dust concentration is equal to or higher than a predetermined level; and control the communication unit to communicate with a window opening/closing device to close a window in response to a received window control 
Claim 11 depends on claim 10. Therefore, claim 11 would be allowable by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/B M M HANNAN/Primary Examiner, Art Unit 3664